Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 10/13/2022.
In accordance with Applicant’s amendment, claims 1, 10, and 20 are amended.   Claims 1, 4-6, 8, 10, 14,18-28, 30, and 32 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/13/2022 have been entered.

Response to Amendment
Applicant’s amendment has been entered and addressed via the updated §101 and §103 rejection set forth below.

Response to Arguments
§101 rejection – Applicant’s arguments concerning the §101 rejection have been considered, but are not persuasive.  
In response to Applicant’s argument that “a judicial exception is not recited in the independent claims” (Remarks at pg. 10), the Examiner respectfully disagrees and maintains that the claims recite activities (e.g., obtain…first scheduling data, obtain historical information, update a prediction model, determine…that at least one task…has been scheduled in an unoptimized manner) that, but for the generic computing devices relied on to execute these activities (i.e., central server system, at least one processor configured to obtain data from a first remote server and second remote server, and perform update, determine, and transmit steps), could be performed in the human mind via observation, evaluation, judgment or opinion, and therefore fall under the “Mental Processes” abstract idea grouping as set forth in the 2019 PEG.  In addition, the claims recite limitations falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping as described in the 2019 PEG by reciting activities for updating task schedules for field professionals performing on-site services, which amounts to managing personal behavior and/or following rules or instructions.  Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry as set forth in the 2019 PEG, the claims have been shown to recite at least one abstract idea.
Applicant next cites the CAFC’s Amdocs decision and suggests that the central server system, first/second remote server, and corresponding first/second scheduling engine amount to a distributed system similar to the finding in Amdocs, and furthermore “improve processes of the first remote server associated with the first tenant without exposing the tenant information associated with the second tenant to the first tenant” (Remarks at pg. 11).  In response to Applicant’s attempt to analogize to Amdocs, the Examiner points out that the Federal Circuit found the claims in Amdocs to be eligible based, at least in part, on recognition that the invention's distributed architecture "was a critical advancement over the prior art," noting that "this claim entails an unconventional technological solution."  However, Applicant’s claims neither employ unconventional technological elements nor provide a distributed architecture that can be reasonably considered as a “critical advancement over the prior art” based at least on the finding that none of the distributed architecture (processor, central server system, first remote server, second remote server, multi-tenant database system) has been shown as unconventional or a “critical advancement over the prior art.”  For example, as noted in the §101 rejection below, the processor and servers recited in the claims cover generic computing devices, as explained in the §101 rejection.  Furthermore, the multi-tenant database system to which the first/second scheduling engines are associated is recited at a high level of generality and has not been shown to yield a technical improvement or go beyond merely linking the abstract idea to a particular operating environment.  The multi-tenant database system has not been shown to provide an improvement to any technology or the system itself, and notably, multi-tenant database systems are recognized as well-understood, routine and conventional in the art, and thus insufficient to add significantly more to the claim.  See, e.g., Gao et al., US 2012/0254258 (at least paragraphs 92 and 102).  See also, Mandelstein et al., us 2013/0238641 (at least paragraph 56).
For the reasons above in addition to the reasons set forth in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

§103 rejection – Applicant’s arguments concerning the §103 rejection have been considered, but are primarily raised in support of the amendments to the claims 1, 10, and 20, which are believed to be addressed in the updated §103 rejection set forth below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 10, 14, 18-28, 30, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1, 4-6, 8, 10, 14, 18-28, 30, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 4-6, 8, 21-23), non-transitory computer-readable storage medium (claims 10, 14, 18-19), and method (claims 20, 24-28, 30, and 32) are each directed to at least one potentially eligible category of subject matter (machine, article of manufacture and process, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps (obtain…first scheduling data, obtain…historical information, update a prediction model, determine…that at least one task…has been scheduled in an unoptimized manner) that can be performed in the human mind via observation, evaluation, judgment, or opinion; and also recites an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting activities for updating task schedules for field professionals performing on-site services, which amounts to managing personal behavior and/or following rules or instructions.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
at least one processor, the at least one processor configured to obtain, by a central server system from a first remote server associated with a first scheduling engine, first scheduling data associated with a first set of tasks scheduled by the first scheduling engine, the first set of tasks corresponding to a first on-site service that has been requested in association with a first location, the first scheduling data indicating that the first set of tasks is scheduled to be performed by a first field professional at the first location during a first time slot (This step falls under “certain methods of organizing human activity” because the obtained data directly pertains to managing personal behavior and organizing human activity related to scheduling a set of tasks.  The “obtain” step may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
obtain, by the central server system from a second remote server associated with a second scheduling engine, historical information pertaining to a second set of tasks scheduled by the second scheduling engine, the second set of tasks corresponding to a second on-site service that has been requested in association with a second location, the historical information indicating a total time expended to complete the second set of tasks corresponding to the second on-site service and a predicted total time expended to complete the second set of tasks (This step falls under “certain methods of organizing human activity” because the obtained historical information directly pertains to managing personal behavior and organizing human activity related to scheduling a set of tasks.  The “obtain historical information” step may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
update, by the central server system, a prediction model based, at least in part, on the historical information such that a value corresponding to at least one parameter of a plurality of parameters of the prediction model is updated (The step for updating the prediction model step falls under “certain methods of organizing human activity” because updating the model is activity that directly pertains to managing personal behavior and organizing human activity related to scheduling a set of tasks or performing an update related thereto, and can be performed as a mental step in the human mind or with the aid of pen and paper using human evaluation, judgment, or opinion);
determine, by the central server system, using the prediction model, that at least one task of the first set of tasks that has been scheduled in an unoptimized manner (The “determine” step falls under “certain methods of organizing human activity” because determining that a task is scheduled in an unoptimized manner is activity that directly pertains to managing personal behavior and organizing human activity related to scheduling a set of tasks or performing an update related thereto, and can be performed as a mental step in the human mind or with the aid of pen and paper using human observation, evaluation, judgment, or opinion);
transmit, by the central server system, to the first remote server associated with the first scheduling engine, an update associated with a scheduling parameter of the first scheduling engine responsive to determining that the at least one task that has been scheduled in an unoptimized manner, the first scheduling engine being associated with a first tenant of a multi-tenant database system and the second scheduling engine being associated with a second tenant of the multi-tenant database system, a central server system, the central server system being physically disparate from the first remote server, and the first remote server being physically disparate from the second remote server (Although the “transmit” step is not part of the abstract idea itself, this activity nevertheless is considered insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), which also has been recognized as well-understood, routine, and conventional activity and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Independent claims 10 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 10, and 20 a system comprising at least one processor, a first/second remote server, a first/second scheduling engine, a non-transitory computer-readable storage medium, a central server system, the central server system being physically disparate from the first remote server, and the first remote server being physically disparate from the second remote server; multi-tenant database system; transmit, to a server associated with the first scheduling engine, an update associated with a scheduling parameter of the first scheduling engine responsive to determining that the at least one task that has been scheduled in an unoptimized manner.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because the computing elements amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (distributed/network computing environment).  See MPEP 2106.05(f) and 2106.05(h).  The “transmit” step amounts to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  Although the two “obtain” steps have been addressed above as part of the abstract idea itself, even if evaluated as additional elements, these steps amount at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 10, and 20 a system comprising at least one processor, a first/second remote server, a first/second scheduling engine, a non-transitory computer-readable storage medium; a central server system, the central server system being physically disparate from the first remote server, and the first remote server being physically disparate from the second remote server; multi-tenant database system; transmit, to a server associated with the first scheduling engine, an update associated with a scheduling parameter of the first scheduling engine responsive to determining that the at least one task that has been scheduled in an unoptimized manner.  These additional elements have been evaluated, but fail to add significantly more to the claims because the computing elements describe generic computing elements or computer-executable instructions (software) to tie the abstract idea to a particular technological environment (distributed/network computing environment), similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Applicant’s Specification describes generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 36, 104, 108, 459, 488, and Fig. 2).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment (distributed/network computing environment), which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Next, the multi-tenant database system to which the first/second scheduling engine is associated, although not positively recited as an element of the claimed system, nevertheless is noted as being recited at a high level of generality and has not been shown to yield a technical improvement or go beyond merely linking the abstract idea to a particular operating environment.  Furthermore, multi-tenant database systems are recognized as well-understood, routine and conventional in the art, and thus insufficient to add significantly more to the claim.  See, e.g., Gao et al., US 2012/0254258 (at least paragraphs 92 and 102).  See also, Mandelstein et al., us 2013/0238641 (at least paragraph 56).  
In addition, the step to transmit, to the first remote server associated with the first scheduling engine, an update associated with a scheduling parameter of the first scheduling engine responsive to determining that the at least one task that has been scheduled in an unoptimized manner, the first scheduling engine being associated with a first tenant of a multi-tenant database system and the second scheduling engine being associated with a second tenant of the multi-tenant database system, as well as the two obtain steps, amount to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional activity and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Accordingly, the additional computing elements and steps to obtain and transmit data are insufficient to add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-6, 8, 14, and 18-19, 21-28, 30, and 32 recite the same abstract idea as recited in independent claims 1/10/20, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea accompanied by, at most, the same or additional generic computing elements as those addressed above in the discussion of the independent claims or additional elements that fail to add a practical application add significantly more.  For example, claim 4 recites details describing the historical information along with an “obtain” step and a “determine” step, all of which are directed to the same abstract idea recited in the independent claims, wherein the step for obtaining weather information from a remote third-party service provider is further noted as failing to add a practical application or significantly more since it amounts to insignificant extra-solution data gathering activity that is not indicative of a practical application (MPEP 2106.05(g)), and which under Step 2B is interpreted as insignificant pre-solution activity, which has been recognized as insufficient to add significantly more or enough to transform a judicial exception into eligible subject matter.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
Although dependent claim 28 describes the first request as “including sensor data generated by a sensor associated with the first device, the first on-site service being a repair of the first device or a second device monitored by the first device,” the additional elements of a first/second device encompass generic computing elements which, as discussed above, are not sufficient to amount to a practical application or significantly more, and wherein the “sensor data generated by a sensor,” similar to claim 4 above, amounts to extra-solution data gathering activity that is not indicative of a practical application (MPEP 2106.05(g)), and which under Step 2B is interpreted as insignificant pre-solution activity, which has been recognized as insufficient to add significantly more or enough to transform a judicial exception into eligible subject matter.  See MPEP 2106.05(d).  Moreover, the sensor referred to in claim 28 is recited at a high level of generality with no meaningful limit as to the type of sensor or the manner in which it is relied on to generate the data and is not indicative of a practical application, and furthermore Official Notice is taken that using sensors to generate encompasses well-understood, routine, and conventional prior art activity and therefore does not add significantly more to the claims.  Similarly, dependent claims 30 includes additional elements for using a second scheduling engine implemented by a second server which, similar to the first scheduling engine and servers addressed above, amounts to using computer-executable instructions (software) to tie the invention to a particular operating environment which, which is not indicative of a practical application or significantly more.  With respect to claim 32, the central server system is an additional element, but amounts to a generic computer that, as discussed above, is not sufficient to integrate the claim into a practical application or add significantly more.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 10, 14, 18, 20-26, and 30 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Cui et al. (US 2015/0161555, hereinafter “Cui”) in view of Zak et al. (US 2009/0281826, hereinafter “Zak”).

Claims 1/10/20:  As per claim 1, Mitchell teaches a system (paragraph 4: system includes a control system configured to control scheduling and dispatch operations for work orders being handled by technicians) comprising:
at least one processor, the at least one processor configured to (paragraphs 22, 68, 73, 220, and Figs. 2 and 23: computer system can include clients and servers; computer-readable storage medium is encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to perform operations; The processor 240 may be a processor suitable for the execution of a computer program such as a general or special purpose microprocessor, and any one or more processors of any kind of digital computer), to:
obtain, by a central server system from a first remote server associated with a first scheduling engine, first scheduling data associated with a first set of tasks scheduled by the first scheduling engine, the first set of tasks corresponding to a first on-site service that has been requested in association with a first location, the first scheduling data indicating that the first set of tasks is scheduled to be performed by a first field professional at the first location during a first time slot (paragraphs 6, 16, 57, 59, 62, 65, 72, 139, 160, 163, 211, 222-223, and Figs. 19-21: one or more server devices; The features can be implemented in a computer system that includes a back-end component, such as a data server [i.e., central server], or that includes a middleware component, such as an application server or an Internet server; computer system can include clients and servers [i.e., central server, first, second, third,…etc. remote server]. A client and server are generally remote from each other and typically interact through a network, such as the described one; work orders [i.e., scheduling data] are scheduled automatically by the scheduling application [i.e., a first scheduling engine]; scheduling application 130 may use zoning, where a technician [i.e., a first field professional] is limited to performing work orders within a defined geographic area; select a particular work order to view additional details about the work order [i.e., first scheduling data], such as details about the customer, involved field assets, and tasks to be performed related to the work order [i.e., a first set of tasks]; Pre-defined work flows may define a standard set of processing steps for handling pre-defined types of work orders; The work flow data may define steps needed to complete the work order and an order in which the steps are to be performed; scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians 115 associated with the client. In some implementations, work orders are scheduled automatically by the scheduling application);
obtain, by the central server system from a second remote server associated with a … scheduling engine, historical information pertaining to a second set of tasks scheduled by the … scheduling engine, the second set of tasks corresponding to a second on-site service that has been requested in association with a second location (paragraphs 57, 62, 71, and 222-223: one or more server devices; The features can be implemented in a computer system that includes a back-end component, such as a data server [i.e., central server], or that includes a middleware component, such as an application server or an Internet server [i.e., first, second, third… remote server]; computer system can include clients and servers [i.e., central server, first, second, third, …etc. remote server]; computer system can include clients and servers [i.e., a first, second, third, …etc. remote server]. A client and server are generally remote from each other and typically interact through a network, such as the described one; work orders [i.e., scheduling data] are scheduled automatically by the scheduling application [i.e., a first scheduling engine];  infrastructure 160-165 allows the field technicians 115 to work in an intermittently connected environment (e.g., work either online of offline), enables the software running on the technician device 150 to be updated remotely, and manages security protocols and authentication…one or more server devices [.e., a first, second, third, …etc. remote server]; configuration data 270 may also include, for each client, historical data on completed work orders. The historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed for a particular client; See also, paragraphs 10, 19, 64, 107, and Fig. 6C:  determining a travel time between a location of the particular work order and a location of a next work order scheduled for completion by the particular technician, and identifying a scheduled start time of the next work order scheduled for completion by the particular technician [wherein the scheduled “next work order” is historical information since it was previously scheduled, and also pertains to a second set of tasks corresponding to a second on-site service requested in association with a second location]);
update by the central server system a prediction … based, at least in part, on the historical information such that a value corresponding to at least one parameter of a plurality of parameters of the prediction … is updated (paragraph 71:  historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed [wherein the number and skills of technicians are parameters]; See also, paragraphs 145 and 148, and Figs. 9 and 11-14:  describing an update to a prediction in terms of parameters such as progress, i.e., progress complete vs. expected progress, which pertains to a next scheduled appointment [i.e., which is historical information since it was previously scheduled], and wherein values corresponding to scheduling parameters such as “Technician Arrival Time” and “Travel Time To Next Appointment” as shown in Figs. 11-13 are also updated parameters and based at least in part on the historical information since they pertain to the previously scheduled next work order, and are tied to the updated status/progress, traffic/travel conditions or delays, etc.; See also, paragraphs 222-223: one or more server devices; The features can be implemented in a computer system that includes a back-end component, such as a data server [i.e., central server], or that includes a middleware component, such as an application server or an Internet server [i.e., first, second, third… remote server]; computer system can include clients and servers [i.e., central server, first, second, third, …etc. remote server]);
determine, by the central server system, using the prediction …, that at least one task of the first set of tasks that has been scheduled in an unoptimized manner (paragraph 145-154 and Figs. 10-14:  For example, Fig. 11 displays an exemplary scenario in which a technician’s progress of an in-progress work order is updated and, as a result, the technician is behind schedule, which triggers an alert due to the delay causing delay of the next appointment [and the task(s) to be completed during the appointment], and is therefore understood as being scheduled “in an unoptimized manner” - e.g., determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment; monitoring of status and progress of scheduled work orders continues for each of the identified technicians. If a schedule or quality issue is detected, a message to the supervisor is triggered to alert the supervisor of the detected issue; Control 1270 may be selected to reschedule the next appointment; See also, paragraphs 222-223: one or more server devices; The features can be implemented in a computer system that includes a back-end component, such as a data server [i.e., central server], or that includes a middleware component, such as an application server or an Internet server [i.e., first, second, third… remote server]; computer system can include clients and servers [i.e., central server, first, second, third, …etc. remote server]); and
transmit, by the central server system to the first remote server associated with the first scheduling engine, an update associated with a scheduling parameter of the first scheduling engine responsive to determining that the at least one task that has been scheduled in an unoptimized manner (paragraphs 145, 151, and 222-223:  determination whether a schedule or quality issue has been detected may be performed manually or automatically…schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time (e.g., fifty minutes, thirty minutes, etc.) has elapsed [i.e., task has been scheduled in an unoptimized manner]; For example, if the supervisor activates the control 1170, the supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order). In this example, when another technician is identified, the technician is scheduled to assist in the work order (e.g., the scheduling application updates the identified technician's schedule)…Based on the supervisor's selection, the scheduling and dispatching applications may be updated [i.e., update is transmitted to the server running the scheduling/dispatching application]; The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server), the first scheduling engine being associated with a first tenant of a multi-tenant database system and the … scheduling engine being associated with a second tenant of the multi-tenant database system (paragraphs 70, 159, 222-223, and Fig. 15:   The system 1500 implements a "multi-tenant architecture", where each of the clients 1520-1530 [i.e., first, second, third…etc. client/tenant] is a tenant serviced by the technician control system 1510’ The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them; The data store 220 may be, for example, a relational database that logically organizes data into a series of database tables; computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network, such as the described one), the central server system being physically disparate from the first remote server, and the first remote server being physically disparate from the second remote server (paragraphs 62-63 and 222-223:  teaching implementation of the disclosed features using a plurality of servers and communication network architecture that may be used to connect any/all of the components of the system, including, e.g., LAN and WAN, both which are understood as being used for connecting components that are physically disparate from one another – e.g., The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include, e.g., a LAN, a WAN, and the computers and networks forming the Internet; infrastructure 160-165 allows the field technicians 115 to work in an intermittently connected environment (e.g., work either online of offline), enables the software running on the technician device 150 to be updated remotely, and manages security protocols and authentication for technician devices 115, the network 170 and one or more server devices).

Mitchell does not explicitly teach:
the historical information indicating a total time expended to complete the second set of tasks corresponding to the second on-site service and a predicted total time expended to complete the second set of tasks;
prediction model; and
a second scheduling engine.

Cui teaches:
the historical information indicating a total time expended to complete the second set of tasks corresponding to the second on-site service and a predicted total time expended to complete the second set of tasks (paragraphs 5-6, 11, 18, 24, 51, 54, and 59: system receives a set of pending tasks and a set of operators for performing tasks in a work period, for example, a shift. The system predicts an amount of time required by each operator to complete the task using a model trained with historical data describing tasks previously completed by members of the set of operators);
prediction model (Abstract and paragraphs 5, 11, 18, 24, 51, 54, and 59:  e.g., model is generated for predicting the time taken by operators for completing a given task; FIG. 4 shows a data flow diagram illustrating the data flow for training operator models for predicting completion time for tasks; models 360 utilize this updated information for predicting the time taken to complete the remaining portions of the task by operators of another shift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell with Cui because the references are analogous since they are each directed to features for managing work tasks and responding to deviations from a planned schedule, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to field professionals, and modifying Mitchell do incorporate Cui’s prediction model and historical information indicating a total time expended to complete the second set of tasks corresponding to the second on-site service and a predicted total time expended to complete the second set of tasks would serve the motivation to accurately forecast the number of technicians needed for future work orders (Mitchell at paragraphs 57 and 71), which would serve the motivation of improving scheduling efficiency and in pursuit of cost minimization and improved customer service (Mitchell at paragraph 55).

Mitchell and Cui do not explicitly teach:
a second scheduling engine.

Zak teaches:
a second scheduling engine paragraphs 63-64 and Fig. 7: e.g., The second scheduling engine 704d schedules a visit to a health care provider for medical treatment of the enrolled patients based on the recorded status. Further, the second scheduling engine 704d synchronizes the online scheduler of the enrolled patients with the online scheduler of the health care provider and a disease manage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Cui with Zak because the references are analogous art since they are each directed to computer-aided features for managing work tasks requiring manual/human performance, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to field professionals, and because modifying Mitchell/Cui by incorporating Zak’s second scheduling engine to schedule second set of tasks, as claimed, would provide the benefit of distributing the workload of the scheduling among two scheduling engines in pursuit of improving scheduling speed, reducing scheduling resource bottlenecks, or minimizing overload of scheduling/computing tasks on resources by distributing the scheduling/computing engine tasks among two (or more) resources. 

Claims 10 and 20 are directed to a non-transitory computer-readable storage medium and method for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Accordingly, Mitchell, in view of Cui/Zak teaches a non-transitory computer-readable storage medium and method for performing the limitations discussed above (Mitchell at paragraph 39:  Implementations of any of the techniques described throughout the disclosure may include a method or process, a system, or instructions stored on a computer-readable storage device).  Accordingly, claims 10/20 are rejected using the same references and for substantially the same reasons as set forth above.

Claim 5:  Mitchell further teaches historical information further indicating an arrival time and indicating an accuracy of a predicted arrival time to the second location for the second on-site service (paragraphs 61, 145, 148, 154, 156, and Figs. 9, 12, and 13:  e.g., Fig. 13 shows historical information indicating a technician arrival time corresponding with an appointment start time, i.e., predicted arrival time to the second location for the second on-site service, which indicates an accuracy, and specifically that the of the predicted arrival time is not accurate since it will occur 15 minutes later than predicted).

Claim 6:  Mitchell further teaches the at least one processor further configured to estimate a first task duration associated with the first set of tasks (paragraphs 147, 148, and Figs. 10-13: estimated time to complete the remaining portion of the work order; average time to perform entire work order); and select the first time slot based, at least in part, on the estimated first task duration (paragraphs 107-108 and Figs. 6C and 11-13:  describes/displays selection of a first time slot for further action based on the estimated duration in view of tracked progress), but does not explicitly teach the prediction model including a first parameter corresponding to an estimated task duration.
However, Cui further teaches the prediction model including a first parameter corresponding to an estimated task duration (paragraphs 5, 18, 24, 38, 46, 51, 54, and 59:  e.g., Given a task to be completed, the individual models of the various operators predict the amount of time necessary for each operator to complete the task; the model corresponding to the category of an operator is used to predict (equivalently, estimate) the time required by the operator to complete a task. In another embodiment, a single model is used to predict the time taken by any operator, regardless of attributes, to complete a task;  Each operator model 360 predicts the expected completion time for a given defect by the corresponding operator. For example, given a defect 410, operator model 360a predicts the expected time taken by operator 170a to fix the defect 410, operator model 360b predicts the expected time taken by operator 170b to fix the defect 410, and operator model 360c predicts the expected time taken by operator 170c to fix the defect 410. In general, an operator model 360 can be developed to predict expected completion time for any type of task, for example, quality testing, trouble shooting, or delivery of certain item; task scheduler 110 uses the operator models 340 to predict the time (n.b., the time to complete a task is a measure of its cost) taken by each operator for each task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Mitchell/Cui/Zak, Cui’s model including a first parameter corresponding to an estimated task duration, in the manner claimed, with the motivation of improving scheduling efficiency (Mitchell at paragraph 55) and to take into account relevant parameters when planning and scheduling time slots for work tasks in pursuit of cost minimization and improved customer service (Mitchell at paragraph 55).

Claim 8:  Mitchell, in view of Cui/Zak, further teaches the at least one processor further configurable to determine a skill set required to complete the first set of tasks (paragraphs 57, 59, 71, 145, 150, and 158:  Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site; alerting a supervisor that the skills and/or experience of a technician assigned to a work order are missing or low for the scheduled type of work; work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client), a particular parameter of the prediction model corresponding to one or more skills, the historical information indicating a particular skill set associated with the second set of tasks (paragraphs 59, 71, 145, 150, 158 and Fig. 14:  Technicians may be matched to work orders based, for example, on skills, experience, licensure; "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action. Controls 1430 and 1440 may be selected to view additional details about the technician or the work order; historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed [wherein Cui teaches the prediction as being a prediction model, as previously addressed above in the rejection of claim 1, which is incorporated herein by reference]).

Claim 14:  Mitchell further teaches recommend, by the central server system, a schedule change associated with the identified task by recommending that the identified task be reassigned to another filed professional, recommending reassigning to a different task previously assigned to the first field professional to another field professional, or recommending that the identified task be rescheduled to a second time slot (paragraph 158 and Fig. 14:  Fig. 14, element 1470 – Reschedule; In the example of FIG. 14 where the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action… select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job; See also paragraph 151: may provide more information related to the detected issue and may assist the supervisor in determining how to handle the issue. In some implementations, the supervisor may initiate the sending of help (e.g., another technician) by selecting a control 1170. For example, if the supervisor activates the control 1170, the supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order); See also, paragraphs 222-223:  The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them; computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network, such as the described one. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other).

Claim 18:  Mitchell further teaches periodically obtain, by the central server system, data associated with a plurality of scheduled tasks; determine, by the central server system, the historical information based, at least in part, on the periodically obtained data (paragraphs 7-8, 57, 62, 67, 71, 141-146, 222-223, and Figs. 10-13:  Progress and status of scheduled work orders is determined for each of the identified technicians; updated status and progress may be communicated to and displayed in the dispatch application; monitoring progress of the scheduled work orders for each of the identified technicians and, based on the monitoring, detecting whether a schedule or quality issue occurs in the scheduled work orders for each of the identified technicians; mobile infrastructure 160-165 allows the field technicians 115 to work in an intermittently connected environment; capture the duration and task break down of a work order. A timesheet application may review timestamps from each status change (e.g., accepted, traveling-to-site, on-site, completed) and then present these timestamps to the field technician 115 for verification; Progress and status of scheduled work orders is determined for each of the identified technicians; Historical work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client; configuration data 270 may also include, for each client, historical data on completed work orders. The historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed). 

Claims 21/24:  As per claim 21, Mitchell further teaches recommend a schedule change associated with the identified task by performing one or more of: 1) recommending that the identified task be reassigned to another field professional; 2) recommending that the identified task be rescheduled to a second time slot; or 3) recommending that a different task previously assigned to the first field professional be reassigned to another field professional (paragraphs 61, 151, 158 and Figs. 12 and 14:  teaching each of the three alternatively claimed limitations by teaching a recommended schedule change by recommending the identified task be rescheduled for a second time slot, recommending the identified task be reassigned to another technician, and recommending a different task previously assigned to the first field professional be reassigned to another field professional – e.g., supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action… select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job; work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order; supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order)).  Claim 24 recites substantially similar limitations as claim 21 and is therefore rejected for substantially the same reasons.

Claims 22/25:  Mitchell, in view of Cui/Zak, further teaches a particular parameter of the prediction model corresponding to a task type, the first set of tasks being of a first task type and the second set of tasks being of the first task type, the historical information indicating that the task type associated with the second set of tasks is the first task type (paragraphs 160, 170, 184, and 213:  The pre-defined work orders and work flows 1511 include definitions for standard types of work orders that might be applicable for all or a majority of clients. Pre-defined work flows may define a standard set of processing steps for handling pre-defined types of work orders; The pre-defined industry work orders 1810-1830 define types of work orders performed in an industry and other information needed to complete the work orders. For instance, the pre-defined industry work orders 1810-1830 may include, for each work order, work order data that identifies the work order, that defines data needed to be collected/entered by a technician in handling the work order, and that defines graphical user interface displays [wherein Cui teaches the prediction as being a prediction model, as previously addressed above in the rejection of claims 1/20, which is incorporated herein by reference]).

Claims 23/26:  Mitchell further teaches the historical information including a second field professional identifier of a second field professional associated with the second set of tasks, a particular parameter of the prediction model corresponding to a field professional identifier, the first and second field professionals being the same (paragraphs 154-156 and Figs. 11-13:  describing historical information in the form a particular technician, e.g. Technician2 in Fig. 12, assigned to a first appointment and second appointment, with corresponding predictions based thereon, such as progress, time to complete, travel time to next appointment, etc. – e.g., In the example of FIG. 12 where the supervisor has been alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment [wherein Cui teaches the prediction as being a prediction model, as previously addressed above in the rejection of claims 1/20, which is incorporated herein by reference]).
	
Claim 30:  Mitchell further teaches the second set of tasks being scheduled by a … scheduling engine implemented by a second server (paragraphs 6, 16, 57-60, 222, and Figs. 6C and 15:  assigning, using the configured scheduling application, the unscheduled work orders to one or more of the technicians associated with the client; One or more schedulers 125 may use a scheduling application 130 to define work schedules for some or all of the field technicians 115 associated with a client. The scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians; One or more schedulers 125 may use a scheduling application 130 to define work schedules for some or all of the field technicians 115 associated with a client. The scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians;  The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server; The computer system can include clients and servers), but does not explicitly teach a second scheduling engine.
Zak teaches a second set of tasks being scheduled by a second scheduling engine (paragraphs 63-64 and Fig. 7:  e.g., The second scheduling engine 704d schedules a visit to a health care provider for medical treatment of the enrolled patients based on the recorded status. Further, the second scheduling engine 704d synchronizes the online scheduler of the enrolled patients with the online scheduler of the health care provider and a disease manage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Mitchell/Cui/Zak, Zak’s second scheduling engine to schedule second set of tasks, as claimed, to provide the benefit of distributing workload of the scheduling among two scheduling engines in pursuit of improving scheduling speed, reducing scheduling resource bottlenecks, or minimizing overload of scheduling/computing tasks on resources by distributing the scheduling/computing engine tasks among two (or more) resources. 

Claims 4 and 27 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) Cui et al. (US 2015/0161555, hereinafter “Cui”) in view of Zak et al. (US 2009/0281826, hereinafter “Zak”), as applied to claims 1 and 20 above, and further in view of Colliau et al. (US 2008/0114638, hereinafter “Colliau”).

Claims 4/27:  Mitchell, in view of Cui/Zak, teaches the limitations of claims 1/20 as set forth above, but does not teach the limitations of claims 4/27.
Colliau teaches the historical information further indicating a total driving duration to the second location and indicating an accuracy of a predicted total driving duration to the second location for the second on-site service, a first parameter of the prediction model corresponding to a predicted driving duration, a second parameter of the prediction model corresponding to an actual driving duration, and a third parameter of the prediction model corresponding to a task location, the at least one processor further configured to: obtain weather information from a remote third-party service provider, and determine the predicted total driving duration to the second location based, at least in part, on the weather information (paragraphs 87-89:  availability determination module 110 can be configured to receive a travel offset for modifying the travel time to and from the task site. For example, the estimated travel time used by the availability determination module 110 may not be an accurate reflection of the actual time it may take to reach a task site due to such factors as, for example, traffic, weather conditions, and the like. Accordingly, a travel offset can be input into the availability determination module 110 to modify the time length of the travel time in accordance with the travel offset. For example, the travel offset can be added to the (estimated) travel time to produce an updated travel time … can be input either automatically by the system 100 (e.g., by receiving suitable information from a remote source, such as traffic or weather news feeds or the like; include estimated travel times between the starting and ending addresses)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Cui/Zak with Colliau because the references are analogous art since they are each directed to computer-aided features for managing/scheduling tasks, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to field professionals, and because combining Colliau’s teachings regarding driving duration parameters and weather information in the combination of Mitchell/Cui, in the manner claimed, would serve the motivation of improving scheduling efficiency (Mitchell at paragraph 55), and the motivation to optimize appointment scheduling to ensure adequate time to reach each appointment (Colliau at paragraph 5).

Claim 19 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Cui et al. (US 2015/0161555, hereinafter “Cui”) in view of Zak et al. (US 2009/0281826, hereinafter “Zak”), as applied to claim 18 above, and further in view of Admitted Prior Art (in view of unchallenged Official Notice statement set forth in previous Office Action).

Claim 19:  Mitchell, in view of Cui/Zak, teaches periodically obtained data (as discussed above in the rejection of claim 18), but does not teach wherein a size is less than a threshold.
As per Admitted Prior Art, obtaining data such that a size of obtained data is less than was old and well known in the art before the effective filing date of applicant’s invention.  For example, Short Message Service (SMS) is a protocol in which the size of obtained (e.g., transmitted/received) data messages are less than a threshold size (e.g., 160  characters in length), which is appreciated by those skilled in the art for minimizing use of resources/bandwidth when routing, transmitting, and processing data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mitchell/Cui/Zak such that the periodically obtained data is of a size less than a threshold with the motivation of using an existing protocol to minimize the use of resources in routing, transmitting, and processing the periodically obtained data.

Claim 28 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Cui et al. (US 2015/0161555, hereinafter “Cui”) in view of Zak et al. (US 2009/0281826, hereinafter “Zak”), as applied to claim 20 above, and further in view of Vainberg et al. (US 2015/0066782, hereinafter “Vainberg).

Claim 28:  Mitchell, in view of Cui/Zak, teaches the limitations of claim 20 as set forth above, but does not teach the limitation of claim 28.
Vainberg teaches the first request including sensor data generated by a sensor associated with the first device, the first on-site service being a repair of the first device or a second device monitored by the first device (claim 1:  the central computer being operative to analyze the received current sensor signals and the stored database of historical sensor signals and other information and to make decisions as to the need for servicing, maintenance, inventory or inspection of the asset and to notify service providers for the asset and personnel responsible for the operation of the asset in order to monitor, operate, service and maintain said asset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Cui/Zak with Vainberg because the references are analogous art since they are each directed to computer-aided features for managing work tasks requiring manual/human performance, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to field professionals, and combining Vainberg’s feature for generating sensor data associated with a first on-site service for repair of a first device with Mitchell’s scheduling/dispatch features for managing work orders assigned to technicians, in the manner claimed, would serve the motivation of improving scheduling efficiency (Mitchell at paragraph 55), in particular by providing a convenient and inexpensive means for monitoring and managing equipment from remote locations (Vainberg at paragraph 3).

Claim 32 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Cui et al. (US 2015/0161555, hereinafter “Cui”) in view of Zak et al. (US 2009/0281826, hereinafter “Zak”), as applied to claim 20 above, and further in view of Deutesfeld et al. (US 2004/0261022, hereinafter “Deutesfeld”).

Claim 32:  Mitchell, in view of Cui/Zak, teaches the limitations of claim 20 as set forth above, but does not teach the limitation of claim 32.
Deutesfeld teaches preventing, by the central server system, at least a portion of the historical information from being stored to secondary storage [Examiner’s Note:  As understood from paragraph [0435] of Applicant’s Specification, claim 32 is describing stateless processing] (paragraphs 4, 5, 8, and 46:  e.g., There are both advantages and disadvantages associated with stateless and stateful software components. Stateless components have less system resource overhead since they are not in existence for long and do not store state information; however, communication traffic between the calling application and the stateless component may be increased because the calling application has to instantiate the component every time it needs a task performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Cui/Zak with Deutesfeld in order to utilize stateless processing to provide the benefit of reducing system resource overhead (Deutesfeld at paragraph 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chafle et al. (US 2011/0015963):  discloses real-time enterprise workforce management features, which can include dynamic appointment scheduling (paragraph 20).
Trask (US Patent No. 5,945,919):  discloses a dispatcher free vehicle allocation system for monitoring mobile resources and automatically scheduling tasks to performed.
ClickSoftware and Syclo Announce Partnership to Deliver Rapid Deployment Scheduling Solution for Asset Management Applications. PR Newswire [New York] 12 Sep 2005: 1.:  discloses automated mobile computing and scheduling optimization features, including tools for planning work, dispatching assignments, and managing conflicts.
ERP Software helps optimize mobile workforce management.  Product News Network: NA. Thomas Industrial Network, Inc. (Oct 29, 2014):  discloses intelligent scheduling tools providing the ability to manage capacity by optimizing resources and routes for a day/week/month, update tasks, minimize travel and maximize productivity, and track progress of field workers.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/04/2022